66 Ford Road Suite 230 Denville, New Jersey 07834 Tel: 973-983-6300 Fax: 973-983-6304 January 13, 2012 Via Edgar Agents Jeffrey Riedler, Assistant Director United States Securities and Exchange Commission Washington, DC 20549 RE: Healthcare Corporation of America Registration Statement Form S-1 Amendment #1 filed January 29, 2010 Dear Mr. Riedler This letter is in response to your letter dated December 15, 2011. Healthcare Corporation of America hereby requests the withdrawal of our registration statement form S-1 amendment No.1 filed January 29, 2010. We are withdrawing because our Business Plan has changed and based on our year ended December 31, 2011 Financial Statement we are no longer a “Shell Company” and the auditor will no longer have to place a “going concern” as to the Company.Our financial revenue for 2011 are in excess of $20,000,000, we intend to re-submit the S-1 filing in the 2nd Q 2012. I have contacted both Ms. Acharya and Ms. Zukin by telephone and notified them of the withdrawal. If you have any questions, please do not hesitate to contact me. Sincerely, /s/ Joseph Drucker Joseph Drucker Vice President, Secretary and Corporate Counsel cc: Rose Zukin Nandini Acharya
